Broyles, C. J.
1. In the indictment the ownership of the personal property charged to have been stolen was laid in one D. R. Short, and it was alleged that the property was “ under levy made by said Short ” and was in his legal possession and ownership. Upon the trial the evidence showed that title to the property was not in Short, but that when stolen the property was in his lawful possession as deputy sheriff *551of the county. Held-. There was no variance between the allegations of the indictment and the proof. Bennett v. State, 28 Ga. App. 235 (110 S. E. 756). See Goldberg v. State, 25 Ga. App. 198 (103 S, E. 90).
Decided May 9, 1922.
Indictment for larceny; from Wilkes superior court — Judge Shurley. January 30, 1922.
F. W. Gilbert, I. T. Irvin Jr., for plaintiff in error.
M. L. Felts, solicitor-general, contra.
2. The verdict was authorized by the evidence, and none of the grounds of the amendment to the motion for a new trial shows reversible error.

Judgment affirmed.


Luke and Bloodworth, J.J., conour.